Citation Nr: 1019817	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-15 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
prior to January 23, 2006, and in excess of 60 percent 
thereafter, for the service-connected postphlebitic syndrome 
of the right leg.  

2.  Entitlement to service connection for postphlebitic 
syndrome of the left leg.  




REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the RO.  The RO, in pertinent part, continued a 40 percent 
rating for the postphlebitic syndrome of the right leg.  The 
RO further denied service connection for postphlebitic 
syndrome of the left leg and for sciatica.  

In January 2009, the RO awarded service connection for 
sacroiliitis of the left lower extremity (claimed as 
sciatica).  As such, there no longer remains a claim in 
controversy.  

The same decision awarded an increased 60 percent evaluation 
effective from January 2006 for the service-connected 
postphlebitic syndrome of the right leg.  The claim however, 
remains in appellate status as the Veteran is generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  The transcript 
has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Veteran maintains that his service-connected 
postphlebitic syndrome of the right leg warrants a total 
rating due to such symptoms, to include, but not limited to 
constant pain, swelling and massive board-like edema.  

During the March 2010 hearing, the Veteran testified that he 
suffered from the aforementioned symptoms, as well as being 
wheelchair bound for problems associated with his 
postphlebitic syndrome.   

The last VA examination of record is dated in January 2006, 
more than four years ago.  This examination is inadequate for 
evaluating the Veteran's current level of impairment.  

Based on the Veteran's testimony, a re-examination is 
necessary to verify whether there has been an improvement in 
the Veteran's postphlebitic syndrome of the right leg or a 
material change in disability. 38 C.F.R. § 3.327(a).  

The Board can not ascertain to what extent the disability has 
increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  

With regard to the claim for postphlebitic syndrome of the 
left leg, the Veteran contends that it is proximately due to 
or the result of the service connected right leg 
postphlebitic syndrome.  

The Board finds that a VA examination and medical opinion is 
necessary prior to further appellate consideration of this 
claim.  38 C.F.R. § 3.159(c)(4).  Applicable law requires VA 
to deem an examination necessary to adjudicate a claim for 
service connection when there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; the information or evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but, the file does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In McClendon, the Court of Appeals for Veterans Claims 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 
38 C.F.R. § 3.159(c).  

The three salient benchmarks are: competent evidence of a 
current disability or recurrent symptoms; establishment of an 
in- service event, injury, or disease; and, indication that 
the current disability may be associated with service or with 
another service-connected disability.  McClendon at 81.  The 
RO, or the Board, tests for those criteria and then decides 
if there is sufficient competent credible medical evidence of 
record to decide the claim. 38 C.F.R. § 3.159(c).  

The Court cautioned in McClendon that an "absence of actual 
evidence is not substantive 'negative evidence.'"  It further 
noted that an indication that a current disability "may" be 
associated with service is a low threshold.  

A preliminary review of the record reveals the Veteran 
complained of pain in the left calf in September 1981, during 
service.  There was no erythema and it was thought to be 
musculoskeletal in nature.  The Veteran was repeatedly 
treated for chronic venous insufficiency of the right leg 
during service.  

Post-service, VA outpatient treatment records note effusion 
of the left lower extremity in 2005.  There was venous 
insufficiency of the lower extremities in April 2005 and 
August 2005.  

During a VA examination in January 2006, scheduled in 
connection with the claim for the right leg, the examiner 
noted dependent edema of the left lower extremity and found 
it was not related to the right leg postphlebitic syndrome; 
however, neither venous insufficiency nor postphlebitic 
syndrome was diagnosed at that time and thus, no further 
opinion was rendered as to secondary causation.  

Subsequent VA outpatient treatment records dated in June 2008 
and April 2009 note venous stasis changes of the skin, but 
they are not clear as to which leg manifested the symptoms.  

During the December 2008 Decision Review Officer hearing, the 
Veteran indicated that his legs had been treated the same, 
but that he had not been afforded a venogram of the left leg.  
He reiterated that he continued to be treated for the left 
leg before the Board in March 2010.  

Based on this pertinent evidence, clarification must be 
sought as to whether the Veteran has postphlebitic syndrome 
and/or venous insufficiency of the left leg and if so, 
whether it is secondary to the service connected right leg 
postphlebitic syndrome.  38 U.S.C.A. § 5103A; McClendon, 
supra.  The examiner is directed to answer the specific 
questions set forth in the numbered paragraphs below.  

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ensure that all ongoing 
VA outpatient treatment records pertinent 
to the issues on appeal have been 
associated with the claims folder.  All 
requests for records must be clearly 
delineated in the claims folder, to 
include the response to such request.  

3  .Once the development above has been 
completed, the RO should arrange for the 
necessary VA examination of the Veteran 
to determine the current severity of the 
right leg postphlebitic syndrome and 
whether the Veteran has any currently 
diagnosed left leg postphlebitic syndrome 
and the etiology of such.  

The examiner must review the entire 
claims file in conjunction with the 
examination.  Such review must be noted 
in the examination report.  All tests 
deemed necessary should be conducted, 
including ultrasound, Doppler studies, 
and/or venogram, and the results reported 
in detail.  

Right Leg Postphlebitic Syndrome:  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran's 
right leg postphlebitic syndrome is 
productive of massive board-like  edema 
with constant pain at rest.  

Left Leg Postphlebitic Syndrome: 
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether the Veteran 
currently has venous insufficiency of the 
left leg, to include postphlebitic 
syndrome and if so, whether it is at 
least as likely as not related to an 
incident or event of the Veteran's active 
service or is proximately due to or the 
result of the service connected right leg 
postphlebitic syndrome.  

The term, "as likely as not," does not 
mean "within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  

The complete rationale for the opinions 
expressed should be provided.  

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If an examination 
is not accomplished because the Veteran 
fails to report for examination, a copy 
of all notifications, including the 
address where the notice was sent, must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claims.  38 C.F.R. 
§ 3.655. 

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  The claim for 
increase must consider whether "staged" 
ratings may be assigned for separate 
periods of time based on the facts found.  
Hart v. Mansfield, 21 Vet. App. 505 
(2007).  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations and afford 
them an appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


